Citation Nr: 1021071	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based upon the 
need for aid and assistance of another person, or on account 
of being housebound.

2.  Whether the Veteran is mentally competent to manage his 
own affairs, including the disbursement of Department of 
Veterans Affairs (VA) funds without limitation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2004 and 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which denied 
entitlement to the benefits currently sought on appeal.

The Board notes that the RO previously framed the issue 
pertaining to special monthly pension as a formerly denied 
matter requiring new and material evidence to reopen the 
claim.  Statement of the case, June 2005.  This is inaccurate 
as the Court of Appeals for Veterans Claims has specifically 
determined that the term "reopening" does not apply to 
pension claims and, as such, the Board is not required to do 
a two-step analysis to first determine the sufficiency of new 
and material evidence prior to analyzing the merits of the 
underlying claim.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992) citing Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Therefore, the Board will move directly to the merits of the 
Veteran's present claim for special monthly pension.  

The issue pertaining to the Veteran's mental competency for 
VA purposes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not blind or nearly blind, is not a patient in 
a nursing home, and is not bedridden.  However, by reason of 
his age and disability, he is unable to leave his home to 
earn an income.  The Veteran also requires significant and 
frequent assistance from another person to perform activities 
of daily living to include eating, dressing, shaving and 
toileting.
CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
for aid and attendance of another person have been met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  As will be discussed in full below, the Board finds 
that special monthly pension is warranted based upon the 
Veteran's need for regular aid and attendance; therefore, a 
full discussion of whether VA met these duties is not needed 
as no prejudice can flow to the Veteran from any notice or 
assistance error in light of the full grant of the benefit 
sought.  Nonetheless, in correspondence dated in September 
and December 2004, the RO notified the Veteran of information 
and evidence necessary to substantiate his claim for 
increased disability pension benefits, to include description 
of the information and evidence that VA would seek to 
provide, and that which the Veteran was expected to provide 
in support of his claim.  

Special Monthly Pension

The Veteran seeks special monthly pension based upon the need 
for regular aid and attendance or upon his status as being 
housebound.  Special monthly pension at the aid and 
attendance rate is payable when a veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  To establish a need for 
regular aid and attendance, a veteran must be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; a patient in a nursing home 
because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351, 3.352.

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).

The particular personal functions which a veteran is unable 
to perform should be considered in connection with the 
claimant's condition as a whole.  The evidence need only 
establish that a veteran is so helpless as to need regular 
aid and attendance, not constant need.  Determinations that a 
veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition requires him or her to be in bed.  Instead, 
determinations must be based on the actual requirement of 
personal assistance from others.  Id.  A veteran must be 
shown to be unable to perform at least one of the enumerated 
disabling conditions, but a veteran's condition does not have 
to present all of the enumerated disabling conditions.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that a 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. 
§ 3.352.

In this case, the Veteran has been determined to be 
permanently and totally disabled by psychiatric disability 
for the purpose of nonservice-connected pension since January 
1975.  See Rating decision code sheets, November 2004 & 
August 2002.  Upon most recent examination in December 2005, 
the Veteran was not permanently bedridden, hospitalized or in 
a nursing home, and did not describe or display inadequate 
vision.  The examiner noted that the Veteran was able to 
travel beyond the premises of home occasionally by walking 
alone, although he was typically accompanied by a family 
member.  VA examination, December 2005.  

Generally speaking, eligibility for special monthly pension 
on the basis of housebound status is found where a veteran 
has a disability rated as permanent and total (but not 
including total rating based upon unemployability under 38 
C.F.R. 
§ 4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the higher 
"aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351.

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. 
§ 3.351(d)(2).  In the case of a veteran over 65, there is no 
need for a single 100 percent disability before special 
monthly pension based on being housebound can be granted.  In 
the case of a veteran 65 or older, housebound benefits can be 
awarded where in addition to age, he has disability rated at 
60 percent or more; or is substantially confined to his home.  
Hartness v. Nicholson, 20 Vet App 216, 220-2 (2006).

For purposes of housebound benefits, the Court held that 
being "substantially confined" to the home, means an 
inability to leave to earn an income.  Absent a regulation by 
the Secretary defining the term "substantially confined," the 
Court held that the term may conceivably be more broadly 
construed.  It found that "Congress intended to provide 
additional compensation for veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income as opposed to an inability to leave 
the house at all."  Hartness v. Nicholson, 20 Vet. App. at 
222., cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

In the present case, the Board notes that the veteran is over 
65 years of age.  See DD Form 214 (showing date of birth in 
October 1934).  Thus, per the holding in Hartness, special 
monthly pension at the housebound rate may be awarded without 
actual confinement to the home or the need for a disability 
rated at 100 percent.  The housebound rate is payable if a 
veteran, in addition to advanced age, has disabilities rated 
as 60 percent disabling.  Hartness at 221-22.  Here, the 
Veteran's anxiety neurosis is rated as 70 percent disabling 
for pension purposes.  Therefore, in addition to age, he 
possesses a disability rating in excess of the minimum 60 
percent.  The Veteran therefore meets the basic eligibility 
criteria for special monthly pension at the housebound rate 
pursuant to the holding in Hartness.  However, this benefit 
is not payable if the Veteran meets the criteria for special 
monthly pension at the higher rate based upon the need for 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(d).  To be clear, special monthly pension is 
available at either the housebound rate or the aid and 
attendance rate, not both, but the Veteran will receive the 
higher monetary amount for which he is eligible. 

In this case, the Veteran is shown to require "complete 
assistance for his activities of daily living" in the 
presence of frequent and severe pain.  VA examination, 
December 2005.  In particular, the Veteran was noted to be 
able to self-feed, although he reported frequent episodes of 
right hand tremor which required him to be fed by another 
person.  Right hand and arm tremor were observed upon 
exertion during the examination.  Id.  The Veteran was also 
noted to need assistance in putting on shoes, socks, or 
sweaters, as well as requiring assistance with buttons or 
fasteners due to significant and frequent pain in his wrists 
and hands.  The Veteran's brother was responsible for shaving 
the Veteran's face.  The examiner also reported the Veteran's 
need for assistance in toileting several times per week, 
particularly in the presence of intense joint pain, including 
the low back and hands.  He was diagnosed with osteopenia of 
the knees and spine, left thigh foreign body, left shoulder 
peritendinosis calcarea, degenerative joint disease of the 
lumbar spine, alcohol dependence, and schizophrenia by 
history.  VA examinations, December 2005.  Based upon the 
foregoing, the Board finds that the Veteran meets the basic 
criteria of 3.352(a) as the evidence establishes a factual 
need for the aid and attendance of another person.


ORDER

Special monthly pension based upon the need for aid and 
assistance of another person is granted.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of the Veteran's 
competency to manage his own affairs, including the 
disbursement of funds without limitation, is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  Unless the 
medical evidence is clear, convincing, and leaves no doubt as 
to the person's incompetency, VA may not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  § 3.353(c).  
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  Id.  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  § 3.353(d).  

In this case, a VA examination for mental disorders conducted 
in September 2004 found that the Veteran was not mentally 
competent to handle monetary benefits for several reasons.  
He was very poorly oriented in time, presented with memory 
loss which was significant particularly in ability to recall 
and retain information, and intellectual functioning was 
impaired.  Furthermore, at that time, the appellant 
acknowledged that he would use any money received to sustain 
his addiction to alcohol.  VA examination, September 2004.  

An additional VA mental disorders examination was conducted 
in December 2005.  The Veteran reported discontinuance of the 
use of alcohol; however, the examiner found this to be denial 
and rationalization of a continuing alcohol dependence 
problem.  More importantly, although "COMPETENCY:" is 
listed under the examination report section titled 
"Diagnostic Tests" there are no reported test results or 
any apparent medical opinion regarding competency within the 
most recent mental examination report.  VA examination, 
December 2005.  As such, the most recent medical opinion 
regarding competency is over five years old.  The Board finds 
that a contemporaneous medical opinion is required given the 
circumstances of this case.  § 3.353(c).  

Additionally, the Board notes that recent VA treatment 
records are not associated with the claims file.  Upon 
examination in December 2005, the examiner noted that there 
was no evidence of VA psychiatric treatment since 1988.  As 
such, there may, in fact, be no VA treatment records for this 
Veteran over the course of the instant appeal.  Nonetheless, 
the AMC/RO is requested to conduct a search for any VA 
treatment records at the relevant facility or facilities 
since 2004.  Any relevant VA treatment records created since 
that time should be obtained and associated with the claims 
file.  If no available VA treatment record is located, the 
documentation used in making that determination should be set 
forth in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any VA treatment records 
for this Veteran from January 2004 
forward.  Duplicates of examination 
reports currently contained within the 
claims file need not be resubmitted.
If no treatment records are available, 
the RO should so specifically state, 
and the documentation used in making 
that determination should be set forth 
in the claims file. 

2.  Schedule the Veteran for a VA 
competency examination to determine his 
mental capacity to manage his own 
affairs, including the disbursement of 
funds without limitation.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.  
An adequate supporting rationale must 
be provided for any opinion reached.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains that the Veteran is not 
competent to handle his own affairs, 
the Veteran and/or any fiduciary or 
guardian appointed on his behalf, and 
his accredited service representative 
must be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  The appropriate individuals 
should then be afforded the applicable 
time period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


